Order entered February 6, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00048-CV

    NACHO REMODELING COMPANY, INC. D/B/A N. R. CO., ET AL., Appellants

                                               V.

   CALSHERM PARTNERS, L.P. D/B/A SHERMAN OAKS APARTMENTS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-10-0571

                                           ORDER
       We GRANT appellants’ January 22, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed with the trial court on January 7, 2014 is deemed timely for

jurisdictional purposes.

       We GRANT appellants’ January 30, 2014 motion to dispense with the necessity of a

reporter’s record.

                                                      /s/   ADA BROWN
                                                            JUSTICE